 



Exhibit 10.2
Director Compensation Policy
for Non-Employee Directors of King Pharmaceuticals, Inc.
As Approved by the Board of Directors on February 13, 2004
and amended on July 22, 2005, February 22, 2006, August 2, 2006,
May 16, 2007, February 21, 2008 and April 30, 2008

     
Retainer *
  $38,000 annually
 
   
Board Meeting Fees*
  $2,000 per meeting
 
   
Committee Meeting Fees*
  $1,200 per meeting
 
   
Lead Independent Director Retainer *
  $25,000 annually
 
   
Audit Chair Retainer *
  $12,000 annually
 
   
Other Chair Retainer *
  $7,500 annually
 
   
Continuing Education Expenses
  Reasonable and customary expenses (up to 3 days per year)
 
   
Personal use of corporate aircraft
  10 hours of flight time per calendar year **
 
   
Annual Grant of Restricted Stock Units
  $135,000 market value, restricted stock units ***

Cash compensation to be received by each director pursuant to this policy may be
deferred in accordance with the King Pharmaceuticals, Inc. Non-Employee
Directors’ Deferred Compensation Plan.

*    Fees are to be paid at the end of each quarter for service during that
quarter. Fees for service during part of a quarter will be pro rated.

**   (1) 10 hours are available to each director each calendar year. Unused
hours do not accumulate from one year to the next.

(2) Each use pursuant to this provision shall require the prior authorization of
the Chairman of the Board.
(3) Use is limited to flights for which the primary purpose is King’s business.
The aircraft flight shall not be for purely personal purposes.
(4) Flight time will accrue only while the director is on board.
(5) Usage will be treated as compensation to the director as may be required by
the Internal Revenue Code.

 



--------------------------------------------------------------------------------



 



(6) Reports of aircraft usage by non-employee directors will be provided not
less than annually to the Compensation and Human Resources
      Committee.

***   Automatically awarded once annually through the King Pharmaceuticals, Inc.
Incentive Plan.

By resolution of the Board on February 13, 2004, as amended on February 22,
2006, August 2, 2006, February 21, 2008 and April 30, 2008, restricted stock
units related to King’s common stock, having a value of $135,000 at the time of
grant (based upon the closing price of the common stock as of that date) are
automatically granted to each non-employee director on May 15 of each year, or,
if May 15 falls on a weekend or holiday, on the first business day immediately
preceding May 15.
Upon becoming a director (other than through re-election), the non-employee
director shall automatically be granted, upon the first day of service as a
director, such number of restricted stock units as have a value equal to the
portion of $135,000 which is equivalent to the fraction of a year between the
first date of service and the first May 15 thereafter.
Except as provided in the following paragraph, restricted stock units granted
pursuant to this provision have a restricted period which shall end on the date
of the first to occur of the following events, and otherwise according to the
terms of the Incentive Plan: (1) one year following the date of grant; (2) the
director, standing for reelection, is not reelected; (3) the director completes
his or her term of office after declining to stand for reelection; (4) the
director completes his or her term of office after not being nominated to stand
for reelection; (5) the director completes his or her term of office, having
been ineligible to stand for reelection under term limit provisions then in
effect.
A director may, at the time of accepting any grant of restricted stock units
made pursuant to this provision on or after April 30, 2008, elect a restricted
period other than that described in the preceding paragraph, and the terms of
the preceding paragraph shall not apply if the alternative restricted period is
selected. The alternative restricted period ends on the day which is six
calendar months after the conclusion of the director’s service on the Board, and
otherwise according to the terms of the Incentive Plan.
Notes to Schedule of Compensation for Non-Management Directors:
     The Board of Directors determined, on March 11, 2004, that the only
compensation to be paid for participation in executive sessions of the
non-management directors shall be a fee of $1,200 for attending an executive
session of the non-management directors which is held on a day on which a Board
meeting is not held. Retainers shall not otherwise be paid to the coordinating
director or other participants for these activities.

 